978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas McArthur GREEN, Plaintiff-Appellant,v.Thomas D. LOGIE, Defendant-Appellee.
No. 92-6726.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 14, 1992Decided:  October 27, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-486-R)
Douglas McArthur Green, Appellant Pro Se.
W.D.Va.
Affirmed.
Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Douglas McArthur Green appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. Logie, No. CA-92-486-R (W.D. Va.  June 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED